Exhibit 10.2

SUPERVALU INC.

2012 STOCK PLAN

RESTRICTED STOCK AWARD AGREEMENT

This agreement is made and entered into as of the grant date indicated below
(the “Grant Date”), by and between SUPERVALU INC. (the “Company”), and the
individual whose name appears below (“Recipient”).

The Company has established the 2012 Stock Plan (the “Plan”), under which key
employees of the Company may be granted Awards of Restricted Stock of the
Company. Recipient has been selected by the Company to receive an Award of
Restricted Stock subject to the provisions of this Restricted Stock Award
Agreement (the “Agreement”). Capitalized terms that are used in this Agreement,
that are not defined, shall have the meanings ascribed to them in the Plan.

In consideration of the foregoing, the Company and Recipient hereby agree as
follows:

1. Grant. The Company hereby grants to Recipient, subject to Recipient’s
acceptance hereof, an Award of Restricted Stock for the number of Shares
indicated below, effective as of the Grant Date.

2. Acceptance of Award of Restricted Stock and Restricted Stock Award Terms and
Conditions. The Award of Restricted Stock is subject to and governed by the
Restricted Stock Award Terms and Conditions (“Terms and Conditions”) attached
hereto, which is incorporated herein and made a part hereof, and the terms and
provisions of the Plan. To accept the Award of Restricted Stock, this Agreement
must be delivered and accepted through an electronic medium in accordance with
procedures established by the Company, or Recipient must sign and return a copy
of this Agreement to the Company within sixty (60) days after the Grant Date. By
so doing, Recipient acknowledges receipt of the accompanying Terms and
Conditions and the Plan, and represents that Recipient has read and understands
the same and agrees to be bound by the accompanying Terms and Conditions and the
terms and provisions of the Plan. In the event that any provision of this
Agreement or the accompanying Terms and Conditions is inconsistent with the
terms and provisions of the Plan, the terms and provisions of the Plan shall
govern. Any question of administration or interpretation arising under this
Agreement or the accompanying Terms and Conditions shall be determined by the
Committee administering the Plan, and such determination shall be final,
conclusive and binding upon all parties in interest.

3. Vesting. Except as otherwise provided in the accompanying Terms and
Conditions, this Restricted Stock Award shall vest according to the schedule
below.

 

 

 

Award Number:    OPTION_NUMBER- Award Date:    OPTION_DATE Number of Shares
Vesting:    VESTING_SCHEDULE

 

 

 

SUPERVALU INC.     RECIPIENT: By:  

 

   

 

  Michele A. Murphy     FIRST_NAME-MIDDLE_NAME- LAST_NAME-   Executive Vice
President     EMPLOYEE_IDENTIFIER-   Human Resources & Corporate Communications
   



--------------------------------------------------------------------------------

SUPERVALU INC.

2012 STOCK PLAN

RESTRICTED STOCK AWARD TERMS AND CONDITIONS

These Restricted Stock Award Terms and Conditions (“Terms and Conditions”) apply
to the Award of Restricted Stock granted under the 2012 Stock Plan (the “Plan”),
pursuant to the Restricted Stock Award Agreement (the “Agreement”) to which this
document is attached. Capitalized terms that are used in this document, but are
not defined, shall have the meanings ascribed to them in the Plan or the
attached Agreement. See Section 21 for a list of defined terms.

1. Award of Restricted Stock. SUPERVALU INC. (the “Company”) hereby grants to
you an Award of Restricted Stock for the number of Shares set forth in the
attached Agreement. Until such Shares vest as provided in the Agreement and
these Terms and conditions, they shall be referred to as “Restricted Shares.”
The Award is effective as of the Grant Date.

2. Rights with Respect to the Restricted Shares. With respect to the Restricted
Shares, you shall be entitled to exercise the rights of a stockholder of the
Company’s Common Stock, $0.01 par value (the “Common Stock”), including the
right to vote the Restricted Shares and the right to receive cash dividends
thereon as provided in Section 9 hereof, unless and until the Restricted Shares
are forfeited pursuant to Section 5 hereof. Your rights with respect to the
Restricted Shares shall remain forfeitable and subject to the restrictions of
Sections 6 and 9 below at all times prior to the date on which such Restricted
Shares vest, and the restrictions with respect to the Restricted Shares lapse,
in accordance with Section 3, Section 4 or Section 5 hereof.

3. Vesting. Except as otherwise provided below in these Terms and Conditions,
the Restricted Shares shall vest in full and the restrictions on the Restricted
Shares shall lapse on the date(s) and in the amount(s) set forth in the attached
Agreement if you remain continuously employed by the Company or any of its
Affiliates until the applicable vesting date(s).

4. Change of Control.

 

  a) If, within two years after a Change of Control, you experience an
involuntary termination of employment initiated by the Company for reasons other
than Cause, or a termination of employment for Good Reason, then you shall
become immediately and unconditionally vested in all the Restricted Shares and
the restrictions with respect to all the Restricted Shares shall lapse. If this
Award of Restricted Stock is replaced pursuant to subsection (c) below, the
protections and rights granted under this subsection (a) shall transfer and
apply to such replacement grant.

 

  b) If, in the event of a Change of Control, and to the extent this Award of
Restricted Stock is not assumed by a successor corporation (or affiliate
thereto) or other successor entity or person, or replaced with an award or grant
that, solely in the discretionary judgment of the Committee preserves the
existing value of this Award of Restricted Stock at the time of the Change of
Control, then you shall become immediately and unconditionally vested in all the
Restricted Shares and the restrictions with respect to all the Restricted Shares
shall lapse upon the Change of Control.

 

  c) If in the event of a Change of Control and to the extent that this Award of
Restricted Stock is assumed by any successor corporation, affiliate thereof,
person or other entity, or is replaced with awards that, solely in the
discretionary judgment of the Committee preserve the existing value of this
Award of Restricted Stock at the time of the Change of Control and provide for
vesting and settlement terms that are at least as favorable to you as the
vesting and payout terms applicable to this Award of Restricted Stock, then the
assumed Award of Restricted Stock or such substitute therefor shall remain
outstanding and be governed by its respective terms.

5. Effect of Termination of Employment. If you cease to be an employee of the
Company and its Affiliates prior to the vesting of the Restricted Shares
pursuant to Section 3 and the Agreement for any reason, other than pursuant to
Section 4 or the following terms of this Section 5, then your rights to all of
the unvested Restricted Shares shall be immediately and irrevocably forfeited,
including the right to vote such Restricted Shares and the right to receive cash
dividends on such Restricted Shares.

 

  a) Retirement. If you retire, the unvested portion of the Restricted Shares
shall continue to vest at the same time they would have vested pursuant to
Section 3 and the Agreement had you remained employed. You shall be deemed to
have retired, solely for purposes of these Terms and Conditions and the attached
Agreement in the event that your employment terminates for any reason other than
death or Disability (as defined below), and at the time of your termination you
are at least sixty (60) years of age and you have completed at least fifteen
(15) years of service with the Company or an Affiliate.



--------------------------------------------------------------------------------

  b) Death. If your death occurs while you are employed by the Company or an
Affiliate, or after your retirement, as described in Section 6(a), the unvested
portion of the Restricted Shares shall immediately vest in full.

 

  c) Disability. If your employment terminates as a result of a Disability, the
unvested portion of the Restricted Shares shall immediately vest in full. You
shall be considered subject to a “Disability” for these purposes if you suffer
from a medically determinable physical or mental impairment that renders you
incapable of performing any substantial gainful employment, and is evidenced by
a certification to such effect by a doctor of medicine approved by the Company.
In lieu of such certification, the Company shall accept, as proof of permanent
disability, your eligibility for long-term disability payments under the
applicable Long-Term Disability Plan of the Company.

 

  d) Change in Duties/Leave of Absence. The Restricted Shares shall not be
affected by any change of your duties or position or by a temporary leave of
absence approved by the Company so long as you continue to be an employee of the
Company or of an Affiliate.

 

  e) Cause Termination. Notwithstanding anything in the Agreement or the Terms
and Conditions to the contrary, all Restricted Shares shall be terminated and
forfeited immediately upon your termination of employment for Cause.

 

  f) Other Exceptions. The Committee may determine to accelerate the vesting of
the Restricted Shares if you cease to be an employee of the Company and its
Affiliates prior to the vesting of the Restricted Shares pursuant to the
Agreement and Sections 3, 4 or 5 hereof for any reason.

6. Restrictions on Transfer. Except as may otherwise be determined by the
Committee, and except for transfer by will or the laws of descent and
distribution in connection with Section 5(b) above, until the Restricted Shares
vest pursuant to Section 3, Section 4 or Section 5 hereof, none of the
Restricted Shares may be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of or encumbered by you, and no attempt to transfer the
Shares, whether voluntary or involuntary, by operation of law or otherwise,
shall vest the transferee with any interest or right in or with respect to the
Shares. No transfer by will or the applicable laws of descent and distribution
of any Restricted Shares which vest by reason of your death shall be effective
to bind the Company unless the Committee administering the Plan shall have been
furnished with written notice of such transfer and a copy of the will or such
other evidence as the Committee may deem necessary to establish the validity of
the transfer.

7. Issuance and Custody of Restricted Shares.

 

  a) The Company shall, at its option, cause the Restricted Shares to be issued
in book entry registration, in your name, or in the form of a certificate
registered in your name, which certificate shall be held by the Company. The
Restricted Shares shall be restricted from transfer and shall be subject to an
appropriate stop-transfer order. If any certificate is issued, the certificate
shall bear an appropriate legend referring to the restrictions applicable to the
Restricted Shares.

 

  b) If any certificate is issued, you shall be required to execute and deliver
to the Company a stock power relating to the Restricted Shares as a condition to
the receipt of this Award of Restricted Stock.

 

  c) After Restricted Shares vest pursuant to Section 3, Section 4 or Section 5
hereof, and following payment of the applicable withholding taxes pursuant to
Section 8 hereof, the Company shall promptly cause such vested Shares (less any
Shares withheld to pay taxes), free of the restrictions and/or legend described
in Section 7(a) hereof, to be delivered as follows:

 

  1) in the form of a stock certificate or certificates, registered in your name
or in the names of your legal representatives, beneficiaries or heirs, as the
case may be;



--------------------------------------------------------------------------------

  2) in “book entry” form, that is, registered with the Company’s stock transfer
agent, in your name or in the names of your legal representatives, beneficiaries
or heirs, as the case may be, with a notice of issuance provided to you or such
transferees; or

 

  3) sent by electronic delivery to your brokerage account.

Only whole Shares shall be issued pursuant to this Award. The value of any
fractional Share shall be paid in cash at the time the whole Shares are
delivered to you hereunder and shall be based on the Fair Market Value of one
Share of Common Stock on that date.

8. Taxes.

 

  a) You acknowledge that you will consult with your personal tax advisor
regarding the income tax consequences of the Award of Restricted Stock
(including the advisability of making the election described in Section 8(b)
below), the receipt of any payment of cash dividends, the vesting of the
Restricted Shares and any other matters related to the Terms and Conditions and
the attached Agreement. In order to comply with all applicable federal or state
income, social security, payroll, withholding or other tax laws or regulations,
the Company may take such action, and may require you to take such action, as it
deems appropriate to ensure that all applicable federal or state income, social
security, payroll, withholding or other taxes, which are your sole and absolute
responsibility, are withheld or collected from you.

 

  b) You may make and file with the Internal Revenue Service an election under
Section 83(b) of the Internal Revenue Code with respect to the grant of the
Restricted Shares hereunder, electing to include in your gross income as of the
Grant Date the Fair Market Value of the Restricted Shares as of the Grant Date.
You shall promptly provide a copy of any such election to the Company. If you
make and file such an election, you shall make such arrangements as are
satisfactory to the Company to provide for the timely payment of all applicable
withholding taxes.

 

  c) In accordance with the terms of the Plan, and such rules as may be adopted
by the Committee administering the Plan, you may elect to satisfy any applicable
federal or state income tax withholding obligations arising from the vesting of,
and the lapse of restrictions relating to, the Restricted Shares by (i) having
the Company withhold a portion of the Shares otherwise to be delivered by you
upon such vesting having a Fair Market Value equal to the amount of taxes
required to be withheld on such vesting, or (ii) delivering to the Company
shares of Common Stock, other than the Shares issuable upon such vesting, having
a Fair Market Value equal to the amount of taxes required to be withheld on such
vesting. You may elect to satisfy any tax withholding obligations arising prior
to the vesting of any Restricted Shares pursuant to Section 3, Section 4 or
Section 5 hereof by delivering to the Company shares of Common Stock other than
the Shares issuable upon such vesting having a Fair Market Value equal to the
amount of taxes required to be withheld.

9. Distributions and Adjustments.

 

  a)

If any Restricted Shares vest subsequent to any change in the number or
character of the Common Stock through any recapitalization, stock split, reverse
stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase or exchange of Shares or other securities of the
Company,



--------------------------------------------------------------------------------

  issuance of warrants or other rights to purchase Shares or other securities of
the Company or other similar corporate transaction or event that affects the
Restricted Shares covered by this Award of Restricted Stock, you shall then
receive upon such vesting the number and type of securities or other
consideration which you would have received if such Shares had vested prior to
the event changing the number or character of the outstanding Common Stock. Any
such securities or other consideration shall be subject to Section 9(b) below
pending vesting of the underlying Restricted Shares.

 

  b) Any additional shares of Common Stock, any other securities of the Company
and any other property (except for cash dividends or other cash distributions)
distributed with respect to the Restricted Shares prior to the date the
Restricted Shares vest shall be subject to the same restrictions, terms and
conditions as the Restricted Shares and shall be promptly deposited with the
Secretary of the Company or the custodian designated by the Secretary to be held
in custody in accordance with Section 7(a) hereof. Any cash dividends or other
cash distributions payable with respect to the Restricted Shares shall be
distributed to you at the same time cash dividends or other cash distributions
are distributed to stockholders of the Company generally.

10. Recovery Rights. If your employment with the Company or an Affiliate is
terminated for Cause, or if you breach any of the covenants contained in
Section 11 below, any Restricted Shares shall immediately be forfeited and the
Company shall have the right to recover any Shares received by you in connection
with any vesting of Restricted Shares that occurred within six (6) months prior
to the date on which your employment with the Company and its Affiliates ended,
or at any time thereafter. The Company may exercise its rights to recover the
Shares by depositing in the United States mail a written notice addressed to you
at the latest mailing address for you on the records of the Company within
thirty (30) days following the termination of your employment for the recovery
of Shares attributable to Restricted Shares that vested prior to any termination
for Cause, and within thirty (30) days after the Company’s discovery of any
breach of the covenants contained in Section 11. Within thirty (30) days after
the mailing of such notice, you shall deliver to the Company the number of
Shares specified by the Company in the notice. If you have disposed of the
Shares, then in lieu of delivering the specified number of Shares to the
Company, you must pay to the Company the fair market value of the Shares,
determined at the time of the disposition, exclusive of any taxes due and
payable or commissions or fees arising from such disposition.

11. Employee Covenants. In consideration of benefits described elsewhere in
these Terms and Conditions and the attached Agreement, and in recognition of the
fact that, as a result of your employment with the Company or any of its
Affiliates, you have had or will have access to and gain knowledge of highly
confidential or proprietary information or trade secrets pertaining to the
Company or its Affiliates, as well as the customers, suppliers, joint ventures,
licensors, licensees, distributors or other persons and entities with whom the
Company or any of its Affiliates does business (“Confidential Information”),
which the Company or its Affiliates have expended time, resources and money to
obtain or develop and which have significant value to the Company and its
Affiliates, you agree for the benefit of the Company and its Affiliates, and as
a material condition to your receipt of benefits described elsewhere in these
Terms and Conditions and the attached Agreement, as follows:

 

  a)

Non-Disclosure of Confidential Information. You acknowledge that you will
receive access or have received access to Confidential Information about the
Company or its Affiliates, that this information was obtained or developed by
the Company or its Affiliates at great expense and is zealously guarded by the
Company and its Affiliates from unauthorized disclosure, and that your
possession of this special knowledge is due solely to your employment with the
Company or one or more of its Affiliates. In recognition of the foregoing, you
will not at any time during employment or following termination of employment
for any reason, disclose, use or otherwise make available to any third party,
any Confidential Information relating to the Company’s or any Affiliate’s
business, products, services, customers, vendors or suppliers; trade secrets,
data, specifications, developments, inventions and research activity; marketing
and sales strategies, information and techniques; long and short term plans;
existing and prospective client, vendor, supplier and employee lists, contacts
and information; financial,



--------------------------------------------------------------------------------

  personnel and information system information and applications; and any other
information concerning the business of the Company or its Affiliates which is
not disclosed to the general public or known in the industry, except for
disclosure necessary in the course of your duties or with the express written
consent of the Company. All Confidential Information, including all copies,
notes regarding and replications of such Confidential Information will remain
the sole property of the Company or its Affiliates, as applicable, and must be
returned to the Company or such Affiliates immediately upon termination of your
employment.

 

  b) Return of Property. Upon termination of employment with the Company or any
of its Affiliates, or at any other time at the request of the Company, you shall
deliver to a designated Company representative all records, documents, hardware,
software and all other property of the Company or its Affiliates and all copies
of such property in your possession. You acknowledge and agree that all such
materials are the sole property of the Company or its Affiliates and that you
will certify in writing to the Company at the time of delivery, whether upon
termination or otherwise, that you have complied with this obligation.

 

  c) Non-Solicitation of Existing or Prospective Customers, Vendors, and
Suppliers. You specifically acknowledge that the Confidential Information
described in Section 11(a) includes confidential data pertaining to existing and
prospective customers, vendors and suppliers of the Company or its Affiliates;
that such data is a valuable and unique asset of the business of the Company or
its Affiliates; and that the success or failure of their businesses depends upon
their ability to establish and maintain close and continuing personal contacts
and working relationships with such existing and prospective customers, vendors
and suppliers and to develop proposals which are specific to such existing and
prospective customers, vendors and suppliers. Therefore, during your employment
with the Company or any of its Affiliates and for the twelve (12) months
following termination of employment for any reason, you agree that you will not,
except on behalf of the Company or its Affiliates, or with the Company’s express
written consent, solicit, approach, contact or attempt to solicit, approach or
contact, either directly or indirectly, on your own behalf or on behalf of any
other person or entity, any existing or prospective customers, vendors or
suppliers of the Company or its Affiliates with whom you had contact or about
whom you gained Confidential Information during your employment with the Company
or its Affiliates for the purpose of obtaining business or engaging in any
commercial relationship that would be competitive with the “Business of the
Company” (as defined below in Section 11(e)(i)) or cause such customer, supplier
or vendor to materially change or terminate its business or commercial
relationship with the Company or its Affiliates.

 

  d) Non-Solicitation of Employees. You specifically acknowledge that the
Confidential Information described in Section 11(a) also includes confidential
data pertaining to employees and agents of the Company or its Affiliates, and
you further agree that during your employment with the Company or its Affiliates
and for the twelve (12) months following termination of employment for any
reason, you will not, directly or indirectly, on your own behalf or on behalf of
any other person or entity, solicit, contact, approach, encourage, induce or
attempt to solicit, contact, approach, encourage or induce any of the employees
or agents of the Company or its Affiliates to terminate their employment or
agency with the Company or any of its Affiliates.

 

  e) Non-Competition. You covenant and agree that during your employment with
the Company or any of its Affiliates and for the twelve (12) months following
termination of employment for any reason, you will not, in any geographic market
in which you worked on behalf of the Company or any of its Affiliates, or for
which you had any sales, marketing, operational, logistical or other management
or oversight responsibility, engage in or carry on, directly or indirectly, as
an owner, employee, agent, associate, consultant, partner or in any other
capacity, a business competitive with the Business of the Company.



--------------------------------------------------------------------------------

  i) The “Business of the Company” shall mean any business or activity involved
in grocery or general merchandise retailing and supply chain logistics,
including but not limited to grocery distribution, business-to-business portal,
retail support services and third-party logistics, of the type provided by the
Company or its Affiliates, or presented in concept to you by the Company or its
Affiliates at any time during your employment with the Company or any of its
Affiliates.

 

  ii) To “engage in or carry on” shall mean to have ownership in such business
(excluding ownership of up to one percent (1%) of the outstanding shares of a
publicly-traded company) or to consult, work in, direct or have responsibility
for any area of such business, including but not limited to operations,
logistics, sales, marketing, finance, recruiting, sourcing, purchasing,
information technology or customer service.

 

  f) No Disparaging Statements. You agree that you will not make any disparaging
statements about the Company, its Affiliates, directors, officers, agents,
employees, products, pricing policies or services.

 

  g) Remedies for Breach of These Covenants. Any breach of the covenants in this
Section 11 likely will cause irreparable harm to the Company or its Affiliates
for which money damages could not reasonably or adequately compensate the
Company or its Affiliates. Accordingly, the Company or any of its Affiliates
shall be entitled to all forms of injunctive relief (whether temporary,
emergency, preliminary, prospective or permanent) to enforce such covenants, in
addition to damages and other available remedies, and you consent to the
issuance of such an injunction without the necessity of the Company or any such
Affiliate posting a bond or, if a court requires a bond to be posted, with a
bond of no greater than $500 in principal amount. In the event that injunctive
relief or damages are awarded to Company or any of its Affiliates for any breach
by you of this Section 11, you further agree that the Company or such Affiliate
shall be entitled to recover its costs and attorneys’ fees necessary to obtain
such recovery. In addition, you agree that upon your breach of any covenant in
this Section 11, the unvested portion of this Award of Restricted Stock shall be
immediately and irrevocably forfeited and the Company shall have the right to
exercise any and all of the rights described above, including the provisions
articulated in Section 10.

 

  h) Enforceability of These Covenants. It is further agreed and understood by
you and the Company that if any part, term or provision of these Terms and
Conditions and the attached Agreement should be held to be unenforceable,
invalid or illegal under any applicable law or rule, the offending term or
provision shall be applied to the fullest extent enforceable, valid or lawful
under such law or rule, or, if that is not possible, the offending term or
provision shall be struck and the remaining provisions of these Terms and
Conditions and the attached Agreement shall not be affected or impaired in any
way.

12. Arbitration. You and the Company agree that any controversy, claim or
dispute arising out of or relating to the attached Agreement or the breach of
any of these Terms and Conditions, or arising out of or relating to your
employment relationship with the Company or any of its Affiliates, or the
termination of such relationship, shall be resolved by final and binding
arbitration under the Employment Arbitration Rules and Mediation Procedures of
the American Arbitration Association, or other neutral arbitrator and rules as
mutually agreed to by you and the Company, except for claims by the Company
relating to your alleged breach of any of the employee covenants set forth in
Section 11 above. This agreement to arbitrate specifically includes, but is not
limited to, discrimination claims under Title VII of the Civil Rights Act of
1964 and under state and local laws prohibiting employment discrimination.
Nothing in this Section 12 shall preclude the Company from pursuing a court
action to obtain a temporary restraining order or a preliminary injunction
relating to the alleged breach of any of the covenants set forth in Section 11.
The agreement to arbitrate shall continue in full force and effect despite the
forfeiture of this Award of Restricted Stock or the termination of your
employment relationship with the Company or any of its Affiliates. You and the
Company agree that any award rendered by the arbitrator must be in writing and
include the findings of fact and conclusions of law upon which it is based,
shall be final and binding, and that judgment upon the final award may be
entered in any court having jurisdiction thereof.



--------------------------------------------------------------------------------

The arbitrator may grant any remedy or relief that the arbitrator deems just and
equitable, including any remedy or relief that would have been available to you
or the Company or any of its Affiliates had the matter been heard in court. All
expenses of arbitration, including the required travel and other expenses of the
arbitrator and any witnesses, and the costs relating to any proof produced at
the direction of the arbitrator, shall be borne equally by you and the Company
unless otherwise mutually agreed or unless the arbitrator directs otherwise in
the award. The arbitrator’s compensation shall be borne equally by you and the
Company unless otherwise mutually agreed or the law provides otherwise.

13. Severability. In the event that any portion of these Terms and Conditions
and the attached Agreement shall be held to be invalid, the same shall not
affect in any respect whatsoever the validity and enforceability of the
remainder of these Terms and Conditions and the attached Agreement.

14. Interpretations. These Terms and Conditions and the attached Agreement are
subject in all respects to the Plan. A copy of the Plan is available upon your
request. In the event that any provision of these Terms and Conditions or the
attached Agreement is inconsistent with the terms of the Plan, the terms and
provisions of the Plan shall govern. Any question of administration or
interpretation arising under these Terms and Conditions or the attached
Agreement shall be determined by the Committee administering the Plan, and such
determination shall be final, conclusive and binding upon all parties in
interest.

15. No Right to Employment. Nothing in these Terms and Conditions, the attached
Agreement or the Plan shall be construed as giving you the right to be retained
as an employee of the Company. In addition, the Company may at any time dismiss
you from employment, free from any liability or any claim under these Terms and
Conditions and the attached Agreement, unless otherwise expressly provided in
these Terms and Conditions and the attached Agreement.

16. Compensation. Any compensation realized from the receipt or vesting of this
Award of Restricted Stock shall constitute a special long-term incentive payment
to you and whether or not it is taken into account as compensation in
determining the amount of any benefit under any retirement or other employee
benefit plan of the Company or any of its Affiliates will be determined solely
under the terms of those benefit plans.

17. Securities Matters. The Company shall not be required to deliver any vested
Shares subject to this Award until the requirements of any federal or state
securities or other laws, rules or regulations (including the rules of any
securities exchange) as may be determined by the Company to be applicable are
satisfied.

18. Headings. Headings are given to the sections and subsections of these Terms
and Conditions and the attached Agreement solely as a convenience to facilitate
reference. Such headings shall not be deemed in any way material or relevant to
the construction or interpretation of these Terms and Conditions and the
attached Agreement or any provision hereof or thereof.

19. Governing Law. The internal law, and not the law of conflicts, of the State
of Delaware will govern all questions concerning the validity, construction and
effect of these Terms and Conditions and the attached Agreement.

20. Notices. For purpose of these Terms and Conditions and the attached
Agreement, notices and all other communications provided for in the Agreement,
these Terms and Conditions or contemplated by either shall be in writing and
shall be deemed to have been duly given when personally delivered or when mailed
via United States certified or registered mail, return receipt requested,
postage prepaid, and addressed, in the case of the Company, to the Company at:

P.O. Box 990

Minneapolis, MN 55440

Attention: Corporate Secretary



--------------------------------------------------------------------------------

and in the case of you, to you at the most current address shown on your
employment records. Either party may designate a different address by giving
notice of change of address in the manner provided above, except that notices of
change of address shall be effective only upon receipt.

 

  a) Notice of Termination by Company. Any purported termination of employment
of you by the Company (whether for Cause or without Cause) shall be communicated
by a Notice of Termination to you. No purported termination of employment of you
by the Company shall be effective without a Notice of Termination having been
given.

 

  b) Good Reason Notice by You. Any purported termination of employment by you
for Good Reason shall be communicated by a Notice of Termination to the Company.
Your termination of employment will not be for Good Reason unless (i) you give
the Company written notice of the event or circumstance which you claim is the
basis for Good Reason within six (6) months of such event or circumstance first
occurring and (ii) the Company is given thirty (30) days from its receipt of
such notice within which to cure or resolve the event or circumstance so
noticed. If the circumstance is cured or resolved within said thirty (30) days,
your termination of employment will not be for Good Reason.

21. Definitions. The following terms, and terms derived from the following
terms, shall have the following meanings when used in these Terms and Conditions
and the attached Agreement with initial capital letters unless, in the context,
it would be unreasonable to do so.

 

  a) Cause shall mean:

 

  i) your continued failure to perform your duties with the Company (other than
any such failure resulting from incapacity due to physical or mental illness),
after a written demand for substantial performance is delivered to you by the
Board or an officer of the Company which specifically identifies the manner in
which the Board or the officer believes that you have not substantially
performed your duties;

 

  ii) the conviction of, or plea of guilty or nolo contendere to, a felony or
the willful engaging by you in conduct which is materially and demonstrably
injurious to the Company;

 

  iii) your commission of a material act or material acts of personal dishonesty
intended to result in your substantial personal enrichment at the expense of the
Company; or

 

  iv) your material violation of Company policies relating to Code of Business
Conduct, Equal Employment Opportunities and Harassment or Workplace Violence;

provided, however, that in no event shall Cause exist by virtue of any action
taken by you (A) in compliance with express written directions of the Board, the
Company’s Chief Executive Officer or the officer to whom you report, or (B) in
reliance upon the express written consent of the Company’s counsel.

In each case above, for a termination of employment to be for Cause, you must be
provided with a Notice of Termination (as described in Section 20(a)) within six
(6) months after the Company has actual knowledge of the act or omission
constituting Cause. Whether a termination of employment is for Cause as provided
above will be determined by the Company in its sole discretion based on all the
facts and circumstances. For purposes hereof, the term “Company” shall include
an Affiliate.

 

  b) Change of Control shall be deemed to have occurred upon any of the
following events:

 

  i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of more than fifty
percent (50%) of either (A) the then outstanding shares of Common Stock or
(B) the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors; provided,
however, that for purposes of this subsection (i), the following acquisitions
shall not constitute a Change of Control: (A) any acquisition directly from the
Company or (B) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company;



--------------------------------------------------------------------------------

  ii) the consummation of any merger or other business combination of the
Company, sale or lease of all or substantially all of the Company’s assets or
combination of the foregoing transactions (the “Transactions”) other than a
Transaction immediately following which the stockholders of the Company and any
trustee or fiduciary of any Company employee benefit plan immediately prior to
the Transaction own at least sixty percent (60%) of the voting power, directly
or indirectly, of (A) the surviving corporation in any such merger or other
business combination; (B) the purchaser or lessee of the Company’s assets or
(C) both the surviving corporation and the purchaser or lessee in the event of
any combination of Transactions; or

 

  iii) within any 24-month period, the persons who were directors immediately
before the beginning of such period (the “Incumbent Directors”) shall cease (for
any reason other than death) to constitute at least a majority of the Board or
the board of directors of a successor to the Company. For this purpose, any
director who was not a director at the beginning of such period shall be deemed
to be an Incumbent Director if such director was elected to the Board by, or on
the recommendation of or with the approval of, at least three-fourths of the
directors who then qualified as Incumbent Directors (so long as such director
was not nominated by a person who has expressed an intent to effect a Change of
Control or engage in a proxy or other control contest).

 

  c) Change of Control Date shall mean the date on which a Change of Control
occurs.

 

  d) Good Reason shall mean any one or more of the following events occurring
during the two-year period following the Change of Control Date:

 

  i) your annual base salary is reduced below the amount in effect on the Change
of Control Date;

 

  ii) your Target Bonus is reduced below the Target Bonus as it existed on the
Change of Control Date;

 

  iii) your title is reduced from the title that you had on the Change of
Control Date, or your duties and responsibilities are materially and adversely
diminished in comparison to the duties and responsibilities that you had on the
Change of Control Date other than in a general reduction of the number or scope
of personnel for which you are responsible for supervising which reduction
occurs in connection with a restructuring or recapitalization of the Company or
the division of the Company in which you work;

 

  iv) the program of long term incentive compensation is materially and
adversely diminished in comparison to the program of long term incentive
compensation as it existed for you on the Change of Control Date (for purposes
of this clause (iv), a reduction of fifteen percent (15%) or more of the target
dollar amount of your long term incentive compensation as it existed for you on
the Change of Control Date based on your most recent award of long term
incentive compensation prior to the Change of Control Date shall be considered
to be material and adverse); or

 

  v) you are required to be based at a location more than forty-five (45) miles
from the location where you were based and performed services on the Change of
Control Date;

provided, however, that any diminution of duties or responsibilities that occurs
solely as a result of the fact that the Company ceases to be a public company or
that the size of the Company has been reduced as a result of the Change of
Control shall not, in and of itself, constitute Good Reason.

 

  e) Notice of Termination shall mean a written notice which shall indicate the
specific provision in these Terms and Conditions relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
your termination of employment under the provisions so indicated.

 

  f) Target Bonus shall mean the target amount of bonus established under the
annual bonus plan for you for the year in which the termination of employment
occurs. When the context requires, it shall also mean the target amount of bonus
established for any earlier or later year.

Original Approval: